Citation Nr: 0108164	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-06 696	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from October 3, 
1943 to March 27, 1946 and Regular Philippine Army service 
from March 28, 1946 to March 28, 1946.  He died July 26, 
1997; the appellant is the surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, Philippines.


REMAND

The Board observes that recently enacted legislation has 
eliminated the concept of a well-grounded claim, expanded the 
VA's duty to notify the veteran and his representative, and 
redefined the obligations of the VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Veterans Claims Assistance Act (VCAA) of 2000, Pub.L.No. 106-
475, §§ 3 and 7, 114 Stat. 2096, __ (2000).

The veteran died July 26, 1997.  The immediate cause of 
death, as stated on the medical certificate was pneumonia; 
the antecedent cause was arthritis.  The physician diagnosing 
the cause of death noted he did not examine the veteran, or 
the medical records.  He stated that his diagnoses were based 
on statements made by the family. 

The appellant contends that the veteran's pneumonia and the 
arthritis were associated with the veteran's military 
service.  As the record does not reflect that the appellant 
possesses a recognized degree of medical knowledge, her own 
opinions on medical diagnoses or causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record indicates that during his lifetime, the veteran 
was only service-connected for scarring and moderate paresis 
of the right lower extremity secondary to a lumbosacral 
injury.  

The veteran's private medical records received are summary in 
nature.  Several of the records suggest the veteran had 
persistent recurrent symptoms of pneumonia and arthritis.  
However, the underlying examinations and clinical data 
associated with pneumonia and arthritis are not contained in 
the record.  Similarly, the private medical records that 
indicate the veteran had a history of malaria, beriberi, 
anemia, a bleeding peptic ulcer, and neuritis of the left 
upper arm, do not contain information as to the underlying 
examinations and clinical data.  Such information would 
contribute to the determination of the veteran's claim.  

New legislation requires the VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for a benefit under a law administered 
by the Secretary.  VCAA at 3(a) (to be codified at 
38 U.S.C. § 5103A)   In this regard, the missing clinical 
data, underlying examinations and similar records related to 
the diagnoses of the veterans various ailments, including the 
causes of death, are necessary to substantiate the veteran's 
claim.  Accordingly in keeping with the change in law brought 
about by the VCAA and in order to comply with the duty to 
assist and notice provisions of the Act, a remand is 
required.  See VCAA, at § 7 (to be codified as amended as 
38 U.S.C. §§ 5102, 5103, 5103A and 5107).

Further, pursuant to the VCAA, the VA is required to provide 
a medical examination or obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim. VCAA, at § 3(a) (to be codified as amended at 
38 U.S.C. § 5103A). 

A VA opinion is necessary in this case.  The veteran's 
medical service records indicate treatment for persistent 
coughs from December 1945 to January 1945.  The veteran's 
discharge records note that there are rales in the veteran's 
right lung.  In March 1958 a VA examiner reported a small 
opacity in the left lung.  The veteran's post service medical 
records, although not supported with clinical data, 
corroborate the recurrent nature of a respiratory disability.  
Private records from March 1996 and November 1997 are 
significant for densities in the right and left lung.  
Treatment records from Dona Gregoria Memorial Hospital 
indicated cough with yellowish phlegm, and diagnose the 
veteran with pulmonary tuberculosis days prior to the 
veteran's death.  The veterans 1982 medical examination 
diagnosis him with rheumatoid arthritis, and record reflects' 
complaints of increasing severity of his moderate paresis.  
Accordingly, there is competent evidence of persistent 
recurrent symptoms of disability that maybe associated with 
his period of service.  

However, there is not a competent medical opinion linking the 
arthritis and pneumonia to the period of service in the 
record.  Further, although the medical record contains 
diagnoses of the veteran's causes of death, the death 
certificate was not accompanied by an examination or any 
other clinical data.  In addition, no opinion has been 
rendered as to the etiology of either cause.  The Board is 
unable to render its own medical opinion on the matter.  See 
VCAA, at § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Black v. Brown, 5 Vet. App. 177 (1993).  

Accordingly, the evidentiary record does not contain any 
competent medical evidence of a nexus between disabilities 
and the veteran's period of active service.  As a result, the 
record does not contain sufficient information for the Board 
to make a decision in this case.  

An examination is necessary if (1) there is competent 
evidence of a current disability or persistent recurrent 
symptoms of disability, and (2) evidence that the disability 
or symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  VCAA, at § 3(a) 
(to be codified as amended at 38 U.S.C. § 5103A). 

Therefore, pursuant to theVCAA, a VA medical opinion needs to 
be rendered on the matter, and thus a remand is required.  
VCAA, at § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
appellant provide the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and private, 
who had treated the veteran during his 
lifetime, specifically to include the 
clinical documents underlying the 
diagnoses of the veteran's various post 
service ailments.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If the RO is unable to obtain 
any of the records indicated by the 
appellant, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.

2.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub.L.No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  The RO should refer the veteran's 
claims file to an appropriate medical 
specialist in order to obtain an opinion 
as to the nature and etiology of the 
causes of the veteran's death.  Any 
indicated studies should be accomplished; 
a written report of which should be 
associated with the examination report.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the request.  The examiner is 
requested to provide opinions as to the 
cause(s) of the veteran's death, and any 
relationship, if any, between the 
cause(s) and his period of service.  The 
decision should include a discussion of 
the causes stated in the death 
certificate, if relevant.  A complete 
rationale should be given for all 
opinions and conclusions expressed. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated. Stegall v. West, 11 
Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the appellant's 
claim of entitlement to service 
connection for the cause of the veteran's 
death.

If the benefit sought on appeal remains denied, the appellant 
and her representative, if any, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant needs take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court  for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

